Exhibit 10.32

 

THIRD AMENDMENT TO SERVICES AGREEMENT

 

THIS THIRD AMENDMENT TO SERVICES AGREEMENT (the “Amendment”) is made and entered
into as of the later of November 1, 2009, or the execution of the Agreement by
both parties (the “Effective Date”) between, the University of Southern
California, on behalf of its USC Norris Cancer Hospital (“Hospital”) and
HemaCare Corporation, a California corporation (“HemaCare”).

R E C I T A L S

A. Hospital and HemaCare are parties to that certain Services Agreement
effective January 30, 2003, and its subsequent 1st Amendment To Services
Agreement effective April 1, 2006, and its subsequent 2nd Amendment to Services
Agreement effective July 16, 2008 (the “Agreement”) for the provision of
Therapeutic Hemapheresis (TA) and Stem Cell services (the “Services”); and

B. Addendum dated September 19, 2006 has been deleted and replaced in its
entirety;

C. The University of Southern California purchased the hospital from Tenet
Healthsystem Norris, Inc. and assumed Tenet Healthsystem Norris, Inc.'s duties
and obligations under the Agreement; and HemaCare acknowledges that University
of Southern California, on behalf of its USC Norris Cancer Hospital is the
surviving entity subsequent to the acquisition of Tenet HealthSystem Norris,
Inc., a California corporation, doing business as USC/Kenneth Norris Jr. Cancer
Hospital, which materialized April 1, 2009.

D. Hospital and HemaCare desire to amend certain terms and conditions of the
Agreement regarding HemaCare's responsibility, Hospital's responsibilities and
the shared responsibilities as set forth herein below.

E. GENERAL. If provisions of this Amendment and the Agreement conflict, the
provisions of this Amendment shall prevail. Except as specifically amended
herein, all terms and conditions of the Agreement shall remain in full force and
effect.

NOW THEREFORE, in consideration of the foregoing premises and for valuable
consideration, the receipt of which is acknowledged by the parties, Hospital and
HemaCare agree to amend the Agreement as follows:

I. HEMACARE'S RESPONSIBILITY: Section I.G.4 of the Second Amendment is hereby
deleted from the Agreement in its entirety, which that states the following:

“4. Obtaining consent from the patient for the apheresis collection procedure.”

II. HOSPITAL'S RESPONSIBILITY: Section II.K of the Second Amendment is hereby
amended to add the following to the Agreement:

7. Obtain consent from the patient for the apheresis collection procedure.

 

 

 

III. HEMACARE AND HOSPITAL RESPONSIBILITIES: Section IV.A of the Second
Amendment is hereby deleted and replaced in its entirety in the Agreement as
follows:

A. Consents: Hospital will supply and obtain the consent for autologous stem
cell collections, which will be included in the patient's hospital chart.
HemaCare RN will insure consent is present in the patient's hospital chart prior
to starting the apheresis procedure. The Hospital will supply and obtain
consents for all other related medical procedures that are required by Hospital
policy.

IV. TERM: Section III.E is hereby deleted, amended and restated and made part of
the Agreement as follows:

The term of the Agreement shall be two (2) years from the Effective Date. If the
parties continue to abide by the terms and conditions of this Agreement without
having executed a renewal or extension of this Agreement or advised the other
party of such party's intent not to renew or extend this Agreement, then this
Agreement shall automatically be extended on a month-to-month basis for up to
six (6) months. During the term of this Agreement or any extension of this
Agreement, HemaCare may change the payment rates with at least thirty (30) days
written notice of the proposed change to Hospital.

V. Section III.H. LIMITATION OF LIABILITY. is added and incorporated herein and
made part of the Agreement as follows:

“III.H. LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT WILL
EITHER PARTY BE RESPONSIBLE FOR ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT,
SPECIAL, PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND, INCLUDING DAMAGES FOR LOST
GOODWILL, LOST PROFITS, LOST BUSINESS OR OTHER INDIRECT ECONOMIC DAMAGES,
WHETHER SUCH CLAIM IS BASED ON CONTRACT, NEGLIGENCE, TORT (INCLUDING STRICT
LIABILITY) OR OTHER LEGAL THEORY, AS A RESULT OF A BREACH OF ANY WARRANTY OR ANY
OTHER TERM OF THIS AGREEMENT, AND REGARDLESS OF WHETHER A PARTY WAS ADVISED OR
HAD REASON TO KNOW OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.”

VI. Section III.I PARKING is added and incorporated herein and made part of the
Agreement as follows:

III.I HemaCare and HemaCare personnel will be responsible for its own parking
expense while on Hospital campus at all times.

 

 

 

UNIVERSITY OF SOUTHERN CALIFORNIA, ON BEHALF OF ITS USC NORRIS CANCER HOSPITAL  
  By: /s/ Scott Evans Name: Scott Evans Title: Chief Operating Officer Date:    
      HEMACARE CORPORATION     By: /s/ Pete van der Wal Name: Pete van der Wal
Title: CEO Date: 6/30/10

 



 

 